Case 3:21-cv-05505 Document 1-1 Filed 07/14/21 Page 1 of 12




            ATTACHMENT A
              Case 3:21-cv-05505 Document 1-1 Filed 07/14/21 Page 2 of 12


                                                       RUEeon Mud Law LLCIDnitt Sahuckillihnimad Cansillita



11                                                                                                   E-FILED
                                                                                              05-11-2021,1517
                                                                                            Scott G. Weber, Clerk
                                                                                                Clark County
      2
      3                                                    A TRUE COPY
      4
                                                      By
                                                              Attorney at Lew
      6
      7
                         IN THE COURT FOR THE STATE OF WASHINGTON
      9                               FOR THE COUNTY OFCLARK
     10    JAMAL MUHAMMAD,an individual.
     11                                                               Case No. 21-2-00881-06
                                        Plaintiff.
     12                                                               COMPLAINT(Employment aakirs)
                   v.
     13                                                               Jury Trial Requested
           UNIFIED NATURAL FOODSINC.,a
     14    foreign corporation,dba UNFI.

     15                                 Defendant

     16          COMES NOW PlaintiffAntal Muhammad,by and through the attorneys at Schuck
     17 I Law,LLC,and for his complaint against Defendant alleges as follows:

     18                                         1. ?ARM
     19 1.       Plaintifflama' Muhammad is an individual who at all times material resided in and
     20 worked for Defendant in Clark County,Washington.

     21   2      Defendant,Unified Natural FoodsInc.    rUNFI"),isaforeign corporation licensed and
     22 authorized to do business in the State of Washington and is doing business in Clark County.

     23                                    IL        JuRopic710A
     24    3.    Plaintiff was employed in Clerk County,Washington and all acts complained of
     25 affecting hisemployment and giving rise to thislitigation occurred in Clark County.
     26   Washington;and subject matterjurisdiction. personalffinisdictian,and venue are properly

          Complaint-Page 1

                                                                                 Sonic% LAW,LLC
                                                                 208E 256 Street•Vaszcouver, WA 98663
                                                                  Tel(360)566-9243•Fax(503)575-2763
            Case 3:21-cv-05505 Document 1-1 Filed 07/14/21 Page 3 of 12




     before this Court.
 2                  IlL    INTRODUCTION AND FACTSCOMMON TO CLAIMS
 3   4.        At all material times,Defendant employed Plaintiff
 4   5.        Defendant is a large multi-state, multi-national wholesale and retail foods service
 5   business that distributes various grocery items in the United States and Canada.
 6 6.          Plaintiff began working for Defendant in or around August 2020.
 7   7.        Plaintiff worked at Defendant's Ridgefield, WA distribution center. Plaintiff's basic
 8   duties were to load and fill pallets and move inventory in a warehouse.
 9   8.        On or about December 7,2020,Plaintiffsustained a workplace injury to his left
10   shoulder. Plaintiffreported the injury to his supervisor and to Defendant's injury hotline,and
11   submitted a workers' compensation claim in regards to the injury.
12   9.        On or about December 8,2020,Defendant sent Plaintiffto a doctor of Defendant's
13   choice for assessment and diagnosis ofPlaintiff's injury.
14   10.       Following the injury,Plaintiff was initially restricted to little or no use of his left arm
15   at all.
16   11.       Plaintiffrequested modified work but was told no modified work was available at that
17 time. Thus,due to the injury and restrictions,Plaintiff was placed offwork for about a month.
18   12.       Plaintiffremained under medical restrictions limiting the use ofhis left arm through
19 early January, and remained on leave from work due to his injury and restrictions. During that
20 time,Plaintiff was also sent for further diagnostic exams ofhis shoulder,including an MRI.
21   13.       On or around January 4,2021,after multiple medical exams and results ofthe MRI of
22 the shoulder,the doctor to whom Defendant had sent Plaintiff diagnosed him with a torn
23 1 Interim,a cyst that had formed along or under the tear,and tendonitis in his rotator cuff.
24    14.      Plaintiff was not at that time deemed medically stationary, and further treatment and
25   evaluation of his injury was anticipated.
26    15.      At that time,Plaintiff was unable to determine the practical extent to which his arm
     Complaint - Page 2

                                                                                   SCHUCK LAW,LLC
                                                                  208 E 25* Street•Vancouver,WA 98663
                                                                  Tel(360)566-9243•Fax(503)575-2763
           Case 3:21-cv-05505 Document 1-1 Filed 07/14/21 Page 4 of 12




 1   was impaired because,as per his medical instructions, he had been refraining from using that
2    arm to the greatest extent possible. Likewise,Plaintiff was unsure to what extent he might be
3 able to resume any work duties requiring reaching,lifting,or manually moving boxes in the
4    warehouse,because he had not been using his arm. Plaintiff understood that the doctor
 5   selected by Defendant also concurred that it was difficult at that time to determine the extent
6 ofPlaintiff's present practical impairment while he was refraining from using his left arm.
 7   16.     On or about January 7,2021,the doctor issued Plaintiffa "status report"returning him
     to work beginning January 8. The status report further stated that Plaintiff would be under
9 further treatment and was not medically stationary, and that Plaintiff was scheduled for his
10 next follow-up appointment on January 20 — which was in about two weeks.
11   17.     Plaintiff provided the status report to Defendant's injury manager and to its Human
12 Resources department and returned to work on January IL
13   18.     Upon his return to work on January 8,two ofPlaintiff's supervisors directed him to
14 first see the injury manager for a lifting exercise or "lift test" Plaintiff went to see the injury
15   manager, and informed the injury manager that his shoulder was still somewhat stiffand sore.
16   Nonetheless, the injury manager directed Plaintiffto return to work without a"lift test."
17   19.     Plaintiffreturned to work and was assigned to work in the freezer section or
18   department in the warehouse.
19 20.       Very quickly,Plaintiff began experiencing pain, discomfort, and difficulty with the use
20   ofhis left arm in doing lifting and similar manual tasks. His shoulder stiffened and "locked
21   up," impairing the use of his left arm and causing him pain. He had significant difficulty
22   pulling boxes from shelves, lifting boxes,and loading pallets, which were part ofthe tasks he
23   was being assigned to do in the freezer section.
24 21.       On the next day ofJanuary 9,the day after he returned to work with a non-stationary
25   shoulder injury, Plaintifftold his supervisor that he was still having pain and irnpainnent with
26   his left arm and was having difficulty using the arm. Plaintiffand his supervisor both agreed
     Complaint - Page 3

                                                                                 SUMO(LAW,LLC
                                                               208 E 25°' Street•Vancouver, WA 98663
                                                               Tel(360)566-9243•Fax(503)575-2763
          Case 3:21-cv-05505 Document 1-1 Filed 07/14/21 Page 5 of 12




     that Plaintiff should be reassigned to a task or department where he would not need to do
 2 significant lifting, and Plaintiffalso made a written request to be reassigned. However,
 3 Plaintiff was not reassigned at that time,nor at any time thereafter.
 4 22.      On the following day ofJanuary 10,two days after Plaintiffreturned to work with a
 5   non-stationary shoulder injury,Plaintiff was summoned to a meeting with three of
 6 Defendant's supervisory personnel,including the supervisor he had spoken with the day
 7 before about a reassignment. The supervisors told Plaintiffthat he was taking too long in the
 8   performance offreezer-area tasks,that he was not meeting his work-task quota, and that"it
 9 looks like you're not doing any work,"or words to that effect. Plaintiffagain explained that
10 he was experiencing pain and difficulty with his shoulder,that he had been diagnosed with a
11   torn labrum and had just returned from injury-related leave,and that the cold freezer area
12 seemed to worsen the stiffness,immobility,and impairment of his arm. He explained that he
13 could not work as quickly as he ordinarily did due to the pain and stiffness in his shoulder,
14 and that he had to periodically step away from the freezer area and try to "loosen" the
15   shoulder so that he could continue to try to work. Plaintiffand Defendant's supervisors again
16    greed that Plaintiffshould be reassigned to a different task or department,and assured
17 Plaintiffthat a different supervisor would meet with him the following day about
18   reassignment to operating a forklift, where he would not need to use his arm for lifting.
19 23.      Although Plaintiff had been back at work for less than three days, was still not
20   medically stationary,and had reported his injury and his continued pain and impairment to
21   Defendant's supervisory,injury, and human resources personnel,and although Plaintiff's
22 supervisors all verbally agreed with him that he needed to be accomodated by reassignment to
23   a task that did not require him to use his arm for lifting,Plaintiff was nonetheless disciplined
24 for slow work. However,Defendant would not and did not provide Plaintiff with a copy of
25   any written disciplinary warning.
26 24.      To Plaintiff's knowledge,he had never before been reprimanded or disciplined for
     Complaint- Page4

                                                                               SCHUCK LAW,LLC
                                                              208 E 25* Street•Vancouver, WA 98663
                                                              Tel(360)566-9243•Fax(503)575-2763
              Case 3:21-cv-05505 Document 1-1 Filed 07/14/21 Page 6 of 12




    I   slow work or a failure to meet work-task quotas, and prior to his injury he had never failed to
    2   meet any work-task quotas. His performance had slowed only on the two or three days since
    3   he had returned to work from injury leave,and this was due to the continued pain, stiffness,
    4   and impairment all caused by the workplace injury to his shoulder,just as he had informed
    5   Defendant's supervisors and other personnel.
    6 25.      On the following day ofJanuary 11, Plaintiff went to meet with the supervisor he had
    7   been instructed to meet with about forklift duties at the previous day's meeting with three
        other of Defendant's supervisors. That supervisor directed Plaintiff to yet another different
    9 supervisor who Plaintiff did not know. Plaintifflocated that supervisor and again explained
10 that, due to his workplace injury and the persistent pain and impairment in his arm, he was
11      requesting to be reassigned and trained for forklift duty as an accomoclation. Plaintiff also
12 'stated that his regular supervisor had indicated that he should begin working on the forklift
13 right away. However,the forklift supervisor told Plaintiffthat he was not eligible for
14      reassignment because he was not meeting the work-task quotas in the freezer section and had
15 just been reprimanded for failure to meet the quotas. The forklift supervisor then told
16 Plaintiffthat he would "follow up,but it might be a while," or similar words to that effect.
17 26.         After being rebuffed by the forklift supervisor and not provided with an accomodation
I       for his injury, Plaintiffagain went to speak with one ofhis regular supervisors and again
19 requested reassignment The supervisor again promised to find Plaintiffan alternate-duty
20      assignment and assured Plaintiffthat he would contact Plaintiffon the headset radio with a
21      new assignment. In the meantime,Plaintiff was directed to return to work in the freezer
22 section, despite the fact that he had repeatedly told multiple supervisors that both the cold and
23      the lifting caused him stiffeess and soreness and he was unable to perform the tasks assigned
24 in that area at his usual pace due to injury.
25      27.    Hours went by and Plaintiff was not contacted with a reassignment. His shoulder was
26      in great pain. Eventually he went looking for the supervisor who earlier that day had
        Complaint - Page 5

                                                                                 SCHUCK LAw,LLC
                                                                 208 E 25 Street•Vancouver, WA 98663
                                                                 Tel(360)566-9243•Fax(503)575-2763
           Case 3:21-cv-05505 Document 1-1 Filed 07/14/21 Page 7 of 12




 I   promised him reassignment, but he waS told by a different supervisor that that supervisor had
 2 already left for the day.
 3 28.       Plaintiffthen also explained to that supervisor that he was supposed to be reassigned
 4   to a different task set or department due to his shoulder injury,that his shoulder was hurting
 5   badly,and that it was very difficult for him to work at his current assignment in the freezer
 6 section. In response,that supervisor told Plaintiffthat ifhe left early, he would be fired.
 7 29. . Plaintifftold the supervisor that he did not want to be fired and again requested that he
 8   be given any alternate assignment to accomodate his injury. Ultimately,the supervisor told
 9 Plaintiffthat since the workday was almost over anyway Plaintiffcould spend the last part of
10   his shift on a task that did not require lifting; and he directed Plaintiffto line up carts at the
11   warehouse battery station for the last part ofthe shift, which Plaintiffdid.
12 30.       The following two days ofJanuary 12- 13 were Plaintiff's ordinary weeldy days off.
13 31.       Upon returning to work on January 14 after his ordinary days off,Plaintiffwas
14 immediately escorted to the warehouse "conference office"to be fired. The supervisor who
15   fired Plaintifftold Plaintiffthat he was being fired due to his low productivity. Plaintiffagain
16   protested that he had never had low productivity prior to his injury, had only been back on the
17 job for three days, was still impaired and in great pain,and had requested reassignment with
18   several other supervisors to any task or position that could accomodate him. Nonetheless,the
19 supervisor who fired Plaintiffspecifically cited Plaintiff's low productivity "on the 8th" and
20 "the whole time you've been back," which was three days.
21   32.     Defendant fired Plaintiffso swiftly that Plaintiff had not even had an opportunity to
22 attend his next medical follow-up appointment, which was less than two weeksfrom
23 Plaintiffs return-to-work date ofJanuary B.
24 33.       Plaintiffcomplained to Defendant's injury manager that his firing was unlawful. The
25 injury manager affirmed that Plaintiff was fired due to low productivity on the dates of
26   January 8,9,and 10, which were the three days Plaintiffhad worked since returning from his
     Complaint - Page6

                                                                                   ScHuac LAW,LLC
                                                                208 E 25th Street• Vancouver, WA 98663
                                                                Tel(360)566-9243•Fax(503)575-2763
           Case 3:21-cv-05505 Document 1-1 Filed 07/14/21 Page 8 of 12




     injury-related leave and during the course of which he made multiple daily requests for
 2 accomodation, as described above.
 3   34.      The injury manager also told Plaintiffthat, since Plaintiff was fired, he would no
 4   longer be eligible for any time-loss benefits in the event that his injury prevented him from
 5   working.
 6   35.     Plaintifffurther informed Defendant,in writing, that he had made multiple requests
 7 for accomodation and had informed multiple supervisors ofhis continuing pain and difficulty
 8   due to injury, that Defendant had unjustly accelerated its disciplinary process from a first
 9   verbal warning to a termination in only three days, and that he believed his termination was
10   unlawful. Defendant did not respond and did not take any action to redress or correct its
11   unlawful termination ofPlaintiff.
12                                           IV.    CLAIMS
13                        CLAIM ONE: VIOLATIONS OF RCW ch.49.60
14                              Disability Discrimination / Retaliation
15   36.     Plaintiff reasserts and incorporates by reference all paragraphs, as though fully set
16 forth herein again.
17   37.     As described herein,Plaintiff had and / or continues to have a physical impairment
18   that substantially impaired him in the use ofhis left arm,including but not limited to lifting,
19 pushing,pulling,and raising /lowering the arm,and which had a substantially limiting effect
20 on his ability to perform those and any other similar or related job tasks.
21   38.     Defendant had notice ofthe impairment because it was caused or directly related to a
22   workplace injury, because Plaintiff had a workers' compensation claim and several associated
23   medical visits of which Defendant was aware, because Plaintiffregularly communicated with
24   Defendant's personnel about the injury and its effects, and because Plaintiff communicated to
25   multiple ofDefendant's supervisors that upon return to work he was experiencing pain and
26   impairment in the use ofhis left arm and he repeatedly requested a change or reassignment of
     Complaint - Page 7

                                                                               SCHUCK LAW,LLC
                                                              208 E 25 Street• Vancouver, WA 98663
                                                              Tel(360)566-9243•Fax(503)575-2763
           Case 3:21-cv-05505 Document 1-1 Filed 07/14/21 Page 9 of 12




     job tasks as an accomodation.
 2 39.       Defendant's supervisors verbally agreed with Plaintiffthat his proposed accomodation
 3   was reasonable and that alternate tasks and assignments were available.
 4 40.       Defendant knew ofPlaintiff's disability and also perceived Plaintiffas disabled.
 5   41.     Despite verbal promises to reassign Plaintiffto duties that would accomodate the
 6 substantial impairment of his arm, Defendant did not reassign Plaintiff, did not provide
 7 Plaintiff with any accomodation,did not propose any alternate accomodation, continued to
 8   assign Plaintiffto perform tasks that Defendant knew Plaintiff was substantially limited in his
 9 ability to perform due to impairment,and made no attempt to engage with Plaintiffin any
10 form of interactive dialogue, all as described herein.
11   42.    Instead of accomodating Plaintiff, Defendant fired Plaintiff within mere days of his
12   return to work.
13 43.      Defendant discriminated and retaliated against Plaintiff by refusing to provide
14   reasonable accomodation,by refusing to engage in interactive dialogue about reasonable
15   accomodation, by assigning Plaintiffto perform tasks that Defendant knew he was
16   substantially limited in his ability to perform absent an accomodation,and by filing Plaintiff
17 due to his need for and or request of reasonable accomodations and Defendant's own failure
18   to accomodate. •
19 44.       Defendant's acts and conduct as set out herein are unlawful under, inter alia, RCW
20 49.60.180 and / or RCW 49.60.210.
21   45.     As a result ofDefendant's unlawful conduct,Plaintiff has suffered and continues to
22 suffer economic damages including lost compensation and job-related benefits,in amounts to
23   be estimated when discovery is complete.
24 46.      As a result ofDefendant's unlawful conduct,Plaintiff has suffered and continues to
25   suffer emotional distress,indignity, humiliation,and loss ofenjoyment,and is entitled to
26 compensation for non-economic damages is an amount to be determined by a jury at trial.
     Complaint Page 8

                                                                              SCHUOC LAW,LLC
                                                             208 E 256 Street•Vancouver, WA 98663
                                                             Tel(360)566-9243•Fax(503)575-2763
             Case 3:21-cv-05505 Document 1-1 Filed 07/14/21 Page 10 of 12




  I    47.     Plaintiff is entitled to all remedies available under RCW 49.60 and Washington law,
  2 including all lost compensation,emotional distress damages,and other compensatory
  3    damages; and including those incorporated by reference to Title VII,and attorney fees under
  4 RCW 49.60.030; and costs ofsuit, and interest an all amounts pursuant to Washington law.
  5       CLAIM TWO:WRONGFUL TERMINATION / VIOLATIONS OF RCW ch.51.48
  6                            Injured Worker Discrimination /Retaliation
  7    48.     Plaintiff reasserts and incorporates by reference all paragraphs,as though fully set
  8 forth herein again.
  9 49.        As set out in the statutes and regulations ofthe state of Washington,including but not
 10    limited to RCW ch. 51.48, WAC chs.296-15A — 296-16A,and elsewhere, Washington has
• 11   ,strong public policies prohibiting discrimination and retaliation ofall forms against workers
 12    who suffer workplace injuries and / or who invoke, utilize,or exercise any rights afforded by
 13    the Workers' Compensation laws or system. This strong policy includes but is not limited to
 14    prohibiting the unlawful termination ofsuch workers.
 15    50.     As set out in the statutes and regulations ofthe state of Washington,including but not
 16    limited to RCW ch. 51.48, WAC chs. 296-15A — 296-16A,RCW ch. 50A andformer 49.78,
 17    RCW 49.12.010,and elsewhere, Washington has strong public policies promoting worker
 18    health and safety and protecting the rights ofsick and /or injured employees.
 19    51.     As set out in the statutes and regulations ofthe state of Washington,including but not
 20 limited to RCW ch. 51.48, WAC chs. 296-15A — 296-16A,RCW ch.49.60,and elsewhere,
 21    Washington has strong public policies that both encourage and require accomodation of
 22    disabled and for injured workers.
 23 52.        Defendant discriminated and retaliated against Plaintiffin violation ofthe laws,
 24    regulations,and public policies of Washington by refusing to provide reasonable reassignment
 25    to accomodate Plaintiff's workplace injury,and by instead firing Plaintifffor suffering a
 26    workplace injury and impairment and /or for utilizing and invoking rights under the Workers'
       Complaint - Page 9

                                                                                  Scum(LAw,LLC
                                                                208 E 25 Street * Vancouver, WA 98663
                                                                Tel(360)566-9243•Fax(503)575-2763
           Case 3:21-cv-05505 Document 1-1 Filed 07/14/21 Page 11 of 12




     Compensation laws and system as a result ofthat injury and impairment.
 2   53.     Defendant refused to accomodate Plaintiff and fired Plaintiffin order to retaliate
 3   against Plaintiffand to discourage employees,including Plaintiff,from exercising rights
 4   afforded by the Workers' Compensation laws and system and elsewhere as set out in the laws,
 5   regulations,and public policies ofthe state of Washington.
     54.     As a result ofDefendant's unlawful conduct,Plaintiff has suffered and continues to
 7 suffer economic damages including lost compensation and job-related benefits,in amounts to
     be estimated when discovery is complete.
9 55.        As a result ofDefendant's unlawful conduct,Plaintiff has suffered and continues to
10 suffer emotional distress, indignity, humiliation, and loss ofenjoyment,and is entitled to
11   compensation for non-economic damages is an amount to be determined by ajury at trial.
12 56.       Plaintiffis entitled to all remedies available under Washington law, including all lost
13   compensation,emotional distress damages,and other compensatory damages;interest on all
14   amounts dues; and his costs and attorneys' fees.
15                                          V. DAMAGES
16   57.     Plaintiffis entitled to all damages available to him under RCW ch. 49.60 and under
17 the common law of Washington,including all lost compensation and benefits and any other
18   economic damages in amounts to be determined after discovery, but estimated at not less than
19 $95,000.00; non-economic damages in compensation for his distress as determined by ajury
20   at trial; Title VII remedies incorporated under Washington law,and any further equitable or
21   other reliefthe Court deems appropriate.
22 58.      • Plaintiffis entitled to damages for the tax consequences ofany general damage award.
23   59.     Plaintiffis entitled to pre- and post-judgment interest on any award.
24 60.       Plaintiffis entitled to his attorneys' fees and costs pursuant to RCW chs.49.46,49.48,
25   4932,49.60,and /or 51.48.
26 ///
     Complaint - Page 10

                                                                             SCHUCK LAW,LW
                                                              208E 2P Street•Vancouver. WA 98663
                                                              Tel(360)566-9243•Fax(503)575-2763
         Case 3:21-cv-05505 Document 1-1 Filed 07/14/21 Page 12 of 12




                                       VI. JURY DEMAND
2 61       Plaintiffseeks trial by jury on all claims and all issues.
3                                 VII. .PRAYER FOR RELIEF
4          WHEREFORE,Plaintiff prays for entry ofjudgment against Defendant for:
5          1.     Lost past and future compensation and all other appropriate available
6                 economic damages in amounts to be determined after discovery;
7          2.     Recompense for distress, humiliation, anxiety, inconvenience,and suffering;
8          3.     Any and all equitable remedies and remedies available under Title VU as
9                 incorporated under Washington law;
10         4.     Costs and attorney's fees;
11         5.     Tax consequences ofany general damage award; and,
12         6.     Pre- and Kist-judgment interest
13
14                                                DATED: May 11,2021.
15                                                s/Leslie E.Baze
                                                  LESLIE E. BAZE WSB 45781
16                                                lbaze@wageclaim.org
                                                  Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
     Complaint - Page 11

                                                                                SCHUCK LAW,LLC
                                                             208 E 25th Street- Vancouver, WA 98663
                                                              Tel(360)566-9243•Fax(503)575.2763
